Citation Nr: 0331940	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of bunionectomy, left foot.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran has many years of unverified service in the U. S. 
Army National Guard and Reserve, including a verified period 
of active duty for training from July 9, 1998 to July 24, 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to a 
disability rating in excess of 10 percent for residuals of a 
left foot bunionectomy.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting at the RO on May 2, 2003.  A 
transcript of that hearing is of record.


REMAND

As noted above, the veteran has extensive National Guard and 
Reserve service.  The RO has made some efforts to verify 
service, and such efforts should be continued.  

The veteran contends that residuals of her left foot 
bunionectomy warrant a rating in excess of 10 percent.  At 
the May 2003 hearing, the veteran testified that she 
experiences pain every day.  At times, she experiences 
excruciating pain.  By midday, her foot is swollen.  She 
takes pain medication daily.  The veteran testified that she 
cannot wear regular shoes because of her foot pain, and she 
cannot stand or walk very long without experiencing pain.  
She limps and falls because of foot pain.  She has to wear a 
special shoe that does not put pressure on her foot.  At the 
time of the hearing, the veteran was receiving treatments of 
steroid injections about twice a year, which she testified 
reduced her pain about 50 percent.

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002) have not been satisfied with respect to 
the issue on appeal.  The Board notes that the VCAA 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VCAA.  38 U.S.C.A. 
§ 5103A(b)(1), (2).  

The veteran was afforded a VA examination in July 2000.  The 
examiner did not express an opinion as to whether pain, 
incoordination, weakness, and fatigability affected the 
veteran's range-of-motion.  See 38 C.F.R. §§ 4.40, 4.45 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
notes that any examination of a musculoskeletal disability 
done for rating purposes must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45, and clinical 
findings must be expressed in terms of the degree of 
additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca.  The Court has also held that when a medical 
examination report "does not contain sufficient detail", the 
adjudicator is required to "return the report as inadequate 
for evaluation purposes."  DeLuca, at 206.  Thus, the Board 
must remand this case as the examination report is inadequate 
for rating purposes.  38 C.F.R. § 4.2 (2003).  See Abernathy 
v. Principi, 3 Vet. App. 461 (1992).  

Further, at the time of her hearing before the Board, the 
veteran testified as to the unique difficulties she 
experiences in performing her job as a result of her service-
connected foot disorder.  In view of this assertion of 
"marked interference" with employment, consideration must 
be given to extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2003).  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO should undertake to verify, to 
the extent possible, all periods of 
active duty, active duty for training, 
and inactive duty training.

2.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

3.	Copies of all up-to-date records of 
treatment for the service-connected 
foot disorder should be obtained from 
VA, military, or private providers.  

4.	The RO should schedule the veteran for 
a VA podiatry examination in order to 
determine the current nature and 
severity of her service-connected 
residuals of bunionectomy, left foot.  
The veteran's VA claims folder must be 
made available to the examiner for 
review in connection with the 
examination.  The examiner should 
identify all of the veteran's current 
left foot disabilities.  The examiner 
should state if there is moderate, 
moderately severe, or severe malunion 
of, or nonunion of, the tarsal, or 
metatarsal bones in the veteran's left 
foot.

The examiner is requested to 
specifically address the extent, if 
any, of functional loss of use of the 
left foot due to pain, incoordination, 
weakness, and fatigability with use.  
If there is clinical evidence of pain 
on motion, the examiner should 
indicate the degree of motion at which 
such pain begins.  If feasible such 
findings should be portrayed in terms 
of degrees of additional loss of 
motion.  A complete rationale for any 
opinion expressed must be provided.

5.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, the 
testimony presented by the veteran at 
the time of her hearing before the 
Board and readjudicate the issue of 
entitlement to a disability rating in 
excess of 10 percent for residuals of 
bunionectomy of the left foot.  The RO 
should also consider whether the 
criteria for submission for assignment 
of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are met, as 
appropriate.  

6.	If all the desired benefits are not 
granted, a supplemental statement of 
the case should be furnished to the 
veteran and her representative.  The 
veteran and her representative should 
be afforded an opportunity to respond 
to the supplemental statement of the 
case before the claims folder is 
returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



